DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide on accompanying remarks/arguments papers specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support for such amendments, particularly claim amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 10 and 17 is/are objected to because of the following informalities:  the penultimate line includes the word “votlage.” It would seem this may be a typographical error.  Appropriate correction is required. Moreover, this is one example of such error; other seemingly typographical errors have been identified throughout the claims; it is advised actions be taken to correct such errors. 
Allowable Subject Matter
Claim(s) 10 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the plurality of operating parameters include a plurality of test voltages to read the group of memory cells; and the statistics include data representative of a plurality of differences, each of the differences corresponding to a difference between: a first count of a first portion of the group of memory cells having a predetermined state when a first test voltage among the plurality of test voltages is applied to the group of memory cells; and a second count of a second portion of the group of memory cells having the predetermined state when a second test voltage among the plurality of test voltages is applied to the group of memory cells; while in regard to claim 17, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the plurality of operating parameters include a plurality of test voltages to read the group of memory cells; and the statistics include data representative of a plurality of differences, each of the differences corresponding to a difference between: a first count of a first portion of the group of memory cells having a predetermined state when a first test voltage among the plurality of test -- 31 --Patent ApplicationAttorney Docket No. 120426-156102/US voltages is applied to the group of memory cells; and a second count of a second portion of the group of memory cells having the predetermined state when a second test voltage among the plurality of test voltages is applied to the group of memory cells.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim reads: “A device, comprising: at least one group of memory cells; a read circuit configured to apply read voltages on the memory cells to determine states of the memory cells; and a logic circuit configured to, in response to a read command: instruct the read circuits to apply first voltages on the memory cells;” the preceding claim limitation expressly claims “a read circuit.” That is, a single read circuit to apply read voltages on memory cells; however, the claim introduces uncertainty by claiming a logic circuit instructing “the read circuits.” There is no antecedent for such “the read circuits.”
Additionally, the claim reads: “determine, for the first voltages respectively, counts of memory cells in subsets of the group of memory cells, wherein each count of the counts is a number of memory cells, among the group of memory cells being applied a respective voltage among the first voltages, having a predetermined state;” firstly, it is uncertain what is meant by “for the first voltages respectively.” Previously the claim includes “instruct the read circuits to apply first voltages on the memory cells.” It is unclear what meaning “respectively” is supposed to provide to the claimed “first voltages.” This is specially so in view of the relevant claim limitation cited above: “apply first voltages on the memory cells.” Is “first voltages respectively” to be interpreted as meaning that each memory cell is applied a first voltage, respectively? If this is so, there is no antecedent in the claim that would direct one to this interpretation. Moreover, in an effort to understand the unnecessarily overly complex -and thus, unclear- sentence that forms the claim limitation, it would appear, in sum, that the limitation directs: determine counts of memory cells having a predetermined state. If this summation of this claim limitation is correct, such limitation is found indefinite: while a read of a memory cell may determine a state (availability of electrical charge or lack thereof, for example), the limitation directs one to determine that “counts” “having a predetermined state.” That is, not that the memory cells have a given state, but the counts of memory cells having a given state. It is to be noted that the claim requires applying read voltages on the memory cells to determine states of the memory cells. That is, as claimed, all memory cells, bar none. Therefore, all memory cells have a predetermined state; there is no claim that a number of memory cells were not programmed and thus a read operation to ascertain their predetermined state is unnecessary. 
And, the claim reads: “compute a read voltage based on the counts; instruct the read circuit to read the group of memory cells using the read voltage; determine first data stored in the group of memory cells based on states of the group of memory cells under the read voltage.” Analysis of this section of the claim is tied to the analysis that precedes it. 
Lastly, the claim includes: “and provide a response to the read command to include second data representative of differences between the counts at adjacent ones of the first voltages.” A read command is merely a voltage/current signal that a circuit/logic generates; that is, it is a generated passive element and does not incorporate capabilities to “include” anything, much less “second data representative of differences between the counts at adjacent ones of the first voltages.” Moreover, given that the limitation is directed to a “read command,” it is unclear how a “read command” can include data as though it were a programming operation that included such second data. Moreover, it is unclear what may be meant by “differences between the counts at adjacent ones of the first voltages.” It would seem the claim requires that adjacent first voltages, whatever this may mean, invariably leads to differences in counts. 
For the reasons above cited, the claim as a whole is found indefinite.
Claim(s) 2-5 depend from claim 1 and as such are also rejected for the same reasons under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim(s) 11 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There does not seem to be antecedent for “the attribute is computed based at least in part on second data …” (emphasis added)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-9, 12, 14-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(1)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Publication No. 20190318791 to Lin et al. (“Lin”).
As to claim(s) 6 and 14, Lin teaches a non-transitory computer storage medium storing instructions which, when executed by a computing system, cause the computing system to perform a method (As found in at least FIGS. 2-5 teach in a computing system that includes, in part, memory, processors, I/O, etc.; while at least [0046] teaches in such computing system, code or instructions are stored in memory (storage medium) to be executed by such computing system), the method comprising: transmitting, by a processing device in the computing system, a read command to a memory device in the computing system (As found in at least the Abstract and at least [0009], and at least FIGS. 4-5: memory receives read commands from host/memory management), the read command identifying a group of memory cells within the memory device (As found in at least the Abstract: sending a first single-stage read command sequence which indicates to read the programmed first memory cells by using a first read voltage level), wherein the -- 30 --Patent ApplicationAttorney Docket No. 120426-156102/US memory device is configured to determine responses of the group of memory cells to a plurality of operating parameters (As found in at least [0039] and at least FIG. 7: plurality of parameters such as Vh1-Vh7; where the memory determines response of cells to such plurality of parameters); receiving, in the processing device from the memory device, a response to the read command, the response including data representative of statistics about the group of memory cells responding to the plurality of operating parameters (As found in at least [0065-0067] and at least FIGS. 4-5, 7: responding to the plurality of parameters, statistics on memory cell programmed state (700-707) is determined); and determining, by the processing device from the statistics provided in the response at the plurality of operating parameters, an attribute of the group of memory cells (As found in at least FIG. 7: from the statistics provided, attribute of the group of memory cells such as whether the attribute is 110, or 100, or 011, etc.).
As to claim 7, Lin teaches performing, based on the attribute, an operation related to data stored in the memory device (As found in at least FIG. 7 and [0066-0067]: based on the attribute as set forth in the rejection to claim 6, and as found in the teachings of Lin, an operation of state correction to correct memory cell degradation).
As to claim 8, Lin teaches wherein the attribute is configured to indicate whether there is a program failure in first data retrieved from the group of memory cells and provided in the response to the read command; and in response to the attribute indicating a program failure, the operation includes skipping decoding first data, or skipping handling errors in the first data, or any combination thereof (As found in at least FIG. 7 and [0066-0067], and as set forth in the rejection to claim 7, program failure as a result of memory cell degradation leads to attributes corresponding to 710-717 indicating such program failure, in response to read commands ascertaining such attributes; and in response to such program failure as a result of memory cell degradation, “memory cells state will be erroneously determined … If too many errors are present in the read data, the data may not be successfully decoded and outputted”).
As to claim 9, Lin teaches wherein the attribute is representative of a voltage optimized to read the group of memory cells, or an amount of damage in the -- 29 --Patent ApplicationAttorney Docket No. 120426-156102/US memory device as a result of program/erase cycles (As found in at least FIG. 7: attributes such as 110 or 010, represent a voltage corresponding to a group of memory cells read).
As to claim 12, Lin teaches generating a predictive model using the statistics provided in the response to the read command, wherein the attribute is computed based on the predictive model (As found in at least FIG. 7: statistics correspond to the 700-707 states in response to read commands such as Vh1-Vh7; thus, for example, based on Vh2, 701 can be determined as a predictive model; and based on this model the corresponding attribute of 110 can be computed).
As to claim 15, see rejection to at least claim 8.
As to claim 16, see rejection to at least claim 9.
As to claim 19, see rejection to at least claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20190318791 to Lin et al. (“Lin”) in view of U.S. Patent/Publication No. 20210182166 to Hahn et al. (“Hahn”).  
As to claim 13, Lin teaches the claimed attributes; however, Lin may not expressly teach tracking shifting of optimized read voltage as a function of operating temperature to determine the attribute configured to be representative of margin loss from cross-temperature effect.
However, relevantly and complementarily, Hahn teaches tracking shifting of optimized read voltage as a function of operating temperature to determine the attribute configured to be representative of margin loss from cross-temperature effect (As found in at least [0008]: tracking of shifting of read voltages by applying compensation; such shifting due to cross-temperature effects that affect threshold distribution (attributes)).
Lin and Hahn are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory devices that may include attributes and consideration of external effects such as temperature, system power, etc.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Lin as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Hahn also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: as set forth in at least [0008] in Hahn, temperature tracking to compensate read shifting voltages can lead to reasonable success once read voltages are compensated.  
Therefore, it would have been obvious to combine Lin with Hahn to make the above modification.
As to claim 20, see rejection to at least claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/           Primary Examiner, Art Unit 2827